Title: To James Madison from Robert W. Fox, 9 August 1803 (Abstract)
From: Fox, Robert W.
To: Madison, James


9 August 1803, Falmouth. Encloses a list of American vessels arriving in his district from 1 Jan. to 30 June [not found]. “There were many others that touched off this port for orders & therefore I had not an opportunity of obtaining their names &c.” Wrote in his letter of 12 July “of the Lights &c. paid here on American Shipping.” Expects soon there will be “great demand at advanced freights, as premiums of insurance on English Ships is much advanced.” American flour is selling for 30s. to 33s. a barrel, “Wheat in proportion.” Expects “an abundant Harvest.” In Spanish ports flour is selling for between eight and nine hard dollars a barrel. “West India produce & Tobacco in good demand at present occasioned by the War.” Notes that “The majority of the men hereaway capable of bearing Arms are already enlisted, gone into Volunteer Corps, or preparing to learn the use of Arms.” Several American ships “have been detained at this port”; believes “all of them were almost immediately liberated & in most cases were paid all their expences.” Encloses his letter of 12 July.
 

   
   RC (DNA: RG 59, CD, Falmouth, vol. 2). 2 pp.; docketed by Wagner as received 30 Sept.



   
   A full transcription of this document has been added to the digital edition.

